Citation Nr: 0410809	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-13 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for recurrent subluxation 
and lateral instability of the as a residual of a meniscectomy of 
the right knee (right knee instability), currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for arthritis as a residual 
of a meniscectomy of the right knee (right knee arthritis).

3.  Entitlement to a compensable rating for post-operative 
ganglion scar of the right wrist.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to specially adapted housing or a special home 
adaptation grant.



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to November 
1965.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
that denied the veteran's claims of entitlement to an increased 
rating for right knee instability, right knee arthritis, a post-
operative ganglion scar of the right wrist, as well as to a TDIU 
and specially adapted housing or a special home adaptation grant.  
The veteran perfected a timely appeal of this determination to the 
Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds that, 
for various reasons, the veteran's claims must be remanded for 
further action.

As a preliminary matter, during the course of this appeal, which 
has been pending since August 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was enacted in November 2000.  This liberalizing law is applicable 
to the veteran's claims because they are pending before VA.  See 
Bernklau v. Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  The Act 
and its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. § 
3.159(c)).

These laws and regulations also include notification provisions.  
As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the claimant.  
As such, a VCAA letter must specifically:  (1) inform the claimant 
about the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to that effect.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Accordingly, on remand, 
the RO must send the veteran a letter advising him of which 
portion of the evidence he is to provide, which part, if any, the 
RO will attempt to obtain on his behalf, and a request that he 
provide any evidence in his possession that pertains to his claim.

In this case, to date, neither the appellant nor his attorney was 
issued any sort of notification of the VCAA and the effect it had 
on his claims in appellate status.  The Board points out that the 
claims folder was received at the Board in June 2003, more than 
two years after the VCAA was enacted.  The Board finds that the RO 
should inform the appellant and his representative of the VCAA and 
its notification provisions.  Accordingly, this case must be 
remanded.

In addition, the October 2000 VA joints examination report 
indicates that the veteran is receiving medical care at the 
Mountain Home VA Medical Center.  The Board observes, however, 
that no records of his treatment at that facility have been 
associated with the claims folder.  In this regard, the Board 
notes that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
notes that, pursuant to the VCAA, VA must obtain these outstanding 
VA medical records, which may well contain findings and 
conclusions that impact directly on the disposition of this 
matter.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 
3.159(b-c) (2003).  As such, for this reason as well, the 
veteran's claims must be remanded.  

In light of the volume of outstanding outpatient treatment 
records, the Board concludes that the veteran should be afforded a 
contemporaneous and thorough VA examination to assess the nature, 
extent and severity of his left knee instability, left knee 
arthritis and right wrist scar.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  Further, with regard to 
his TDIU claim, the Board notes that pursuant to the VCAA and its 
implementing regulations, VA must assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Consistent with this legislation and existing caselaw precedent, 
when there is unemployability, VA must either a obtain a competent 
medical opinion from an examiner, subsequent to his or her review 
of the record and/or a physical examination, to determine whether 
it is at least as likely as not that the veteran's service-
connected disabilities alone render him unable to secure or follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 5103A; see 
also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  

In view of the above, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and his attorney a letter that 
complies with the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The letter should explain, 
what, if any, information and (medical and lay) evidence not 
previously provided to VA is necessary to substantiate each of the 
veteran's claims.  The letter should indicate which portion of the 
evidence, if any, is to be provided by the veteran and which 
portion, if any, VA will attempt to obtain on his behalf.  The 
letter should also request that the veteran provide any evidence 
in his possession that pertains to the claims.

2.  The RO should contact the veteran and request that he identify 
all VA and non-VA health care providers that have treated him 
since August 1999 for right knee and right wrist problems.  This 
should specifically include records of his care at the Mountain 
Home VA Medical Center, dated since August 1999.  The aid of the 
veteran in securing these records, to include providing necessary 
authorizations, should be enlisted, as needed.  If any requested 
records are not available, or if the search for any such records 
otherwise yields negative results, that fact should clearly be 
documented in the claims file, and the veteran should be informed 
in writing.  

3.  After associating with the claims folder all available records 
received pursuant to the above-requested development, the RO 
schedule the veteran for an appropriate VA examination to 
determine the nature, extent and severity of his right knee 
instability, right knee arthritis and post-operative right wrist 
scar.  It is imperative that the examiner who is designated to 
examine the veteran reviews the evidence in the claims folder, 
including a complete copy of this REMAND, and acknowledges such 
review in the examination report.  All indicated testing should be 
accomplished and the examiner should report the findings of range 
of motion studies expressed in degrees and in relation to normal 
range of motion, and should fully describe any pain, weakened 
movement, excess fatigability, and incoordination present.  To the 
extent possible, the examiner should express any functional loss 
in terms of additional degrees of limited motion of the right 
knee.  He or she should also indicate the size and extent of the 
right wrist scar and state whether it is tender, painful, 
disfiguring or adherent, or results in limitation of motion or 
function of the right wrist.  Thereafter, the examiner must opine 
as to whether, without regard to the veteran's age or the impact 
of any nonservice-connected disabilities, it is at least as likely 
as not that the veteran's service-connected disabilities, either 
alone or in the aggregate render, him unable to secure or follow a 
substantially gainful occupation.  The examiner must set forth the 
complete rationale underlying any conclusions drawn or opinions 
expressed, to include, as appropriate, citation to specific 
evidence in the record, in a legible report.

4.  After completion of the foregoing, and after undertaking any 
further development deemed warranted by the record (and keeping in 
mind the dictates of the Veterans Claims Assistance Act of 2000), 
the RO should readjudicate the veteran's claim in light of all 
pertinent evidence and legal authority.

5.  The veteran and his attorney must be furnished a supplemental 
statement of the case and be given an opportunity to submit 
written or other argument in response thereto before the claims 
file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



